DETAILED ACTION
Claims 1, 3-6 and 8-20 are under current consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 19 and 20, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Applicant is to remove such phrase from the claims for a gain of clarity in view of the metes and bounds of the claims. 
Claim Rejections - 35 USC § 103-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Warnok et al. (Biotechnology and Bioengineering, 2005-see 892), Fulton (PGPUB 20130171658-see 892) and Wong (PGPUB 2011/0263828-cited by the IDS). 
The claims are directed to (in part): a method comprising the steps of (a) contacting an affinity ligand bound heterogeneous glycoform antibody having exposed glycans of the Fc region with a reaction buffer designed for a particular glycoform modification for a time sufficient and under conditions to modify the glycoform of the Fc region to a substantially homogeneous single glycoform antibody; (b) optionally adding one or more nucleotide sugars and/or cofactors; and (c) releasing the substantially homogeneous single glycoform antibody from said affinity ligand; see claim 1. 
 Warnok teaches a method of in vitro galactosylation of human serum IgG; see title and abstract as well as instant claims 4 and 17. The author teaches that this method remodels heterogeneous IgG glycoforms, enabling the preparation of IgG molecules with homogenous glycan chains in which >98% of neutral glycans attached to 1kg IgG are converted to the G2 glycoform; see abstract, the preamble of instant claim 6. See p. 833, col. 1 for disclosing the reaction mixture comprising MnCl2, UDP-galactose and GaT-1 (or beta1-4 galactosyltransferase); see instant claims 8, 11 and 13. Also see p. 836, col. 1 and Table I for describing carrying out the reaction for 48-72 hours at 32C, pH 6.5; see instant claims 9, 10 and 15. See Table III, p. 839 which indicates that the reaction was applied to Protein A-Sepharose, washed with Tris buffer, pH 7.2 and eluted; see instant claims 14 and 16. The author teaches that it would be desirable to convert IgG molecules to a single defined glycoform (>90%), both to develop reagents for studying the impact of glycosylation of Fc effector functions, and to prepare mAb drugs with a desired glycoform; see p. 832, col. 1. 
While Warnok discloses an enzymatic reaction mixture and conditions for use of successfully converting IgG molecules to a single defined glycoform, Warnok does not explicitly express altering the Fc region of an affinity ligand bound antibody (see all claims, including claim 1); wherein the antibody is mAb rituximab (see claim 3); wherein the concentration ranges for nucleotide sugars or a cofactor are as listed in claims 12 and 13; wherein the affinity ligand is Protein A which is linked to a solid support including agarose, etc. (claim 14); wherein the wash buffer of about pH 6.0-8.0 comprises PBS (claim 16); and, combining the homogenous single glycoform antibody with a pharmaceutically acceptable carrier (claim 18). 
Fulton describes a method of treating glycoproteins, including antibodies, comprising the steps of: a) adding a sample to a solid phase support comprising a solid phase and an affinity ligand which binds to the target glycoproteins, which molecule is immobilized on the solid phase, thereby binding the target glycoprotein to the molecule on the solid phase, b) washing the solid phase with a buffer to wash away any unbound glycoprotein and c) contacting the bound target glycoprotein on the solid phase with an enzyme that catalyzes the release of glycans from glycoproteins, thereby releasing the glycans from the target glycoprotein; see whole document, including para. 13-14, as well as instant claims 1. See para. 24 for disclosing that the method involves sharply reducing the number of steps than current techniques as well as reducing the amount of enzyme and other reagents needed. Para. 24 discloses that the method permits the quantitative recovery of both the target glycoprotein and of the glycans released from the protein in a single workflow and the method results in a high degree of reproducibility. Para. 32, 40 and 41 teach that the solid support may include agarose, polystyrene, etc. and affinity ligands may include Protein A, Protein G or Protein L; see instant claim 18. Para. 43 and 45 disclose washing away non-binding proteins, using any standard laboratory buffer such as PBS, in order to avoid contaminating the final results; see claim 16. Para. 36 describes eluting the target glycoprotein.
Wong is cited for teaching a method for modifying human antibodies by glycan engineering; see title and whole document. The inventor teaches that rituximab is a known antibody of the prior art for the treatment of cancer; see para. 9. Wong also teaches that certain glycoforms of a human antibody exhibit improved therapeutic effects; see para. 12.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a solid phase and an affinity ligand as well as a wash buffer as taught by Fulton in the method described by Warnok. One would have been motivated to do so for the advantage of sharply reducing the number of steps than current techniques as well as reducing the amount of enzyme and other reagents needed and washing away non-binding proteins in order to avoid contaminating the final results. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use other antibodies, including those used in treating cancer immunotherapy or an immune disorder, such as rituximab, in the method described by the combined teachings of Warnok and Fulton. One would have been motivated to do so for the advantage of preparing a mAb with a desired glycoform. Separately, Wong teaches that certain glycoforms of a human antibody exhibit improved therapeutic effects and one of ordinary skill in the art would have been motivated to optimize the therapeutic effects by achieving the most optimal glycoform of antibody.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify various parameters of the reaction mixture or washing buffer, including reaction duration or temperature, concentration of nucleotide sugars and cofactor or pH values. One would have been motivated to do so for the advantage of optimizing the reaction mixture or wash buffer in view of various factors, such as the total volume of the reaction mixture, concentration of antibodies present, most optimal pH value, etc. 
It would have been obvious for one of ordinary skill in the art to prepare a composition comprising the homogeneous single glycoform antibody and a pharmaceutically acceptable carrier. One would have been motivated to do so for the advantage of preparing the composition for administration. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the applied prior art; for example, glycan engineering of a known and characterized antibody, attaching antibodies to a solid support, galactosylation of human IgG, rituximab is a known and characterized antibody of the prior art, preparation of a composition comprising a pharmaceutically acceptable carrier, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. Note that the arguments set forth by Applicant refers to the Declaration which is addressed below.
Response to Amendment
The affidavit under 37 CFR 1.132 filed 5/27/2022 is insufficient to overcome the rejection of claims 1, 3-6 and 8-20 based upon the 103 rejection as set forth in the last Office action because:  the arguments are found persuasive.
See p. 4 of the affidavit for noting that Warnock may not be concerned with the underlying costs of performing the experiment due to generous funding.
The Office considers this to be a moot point for the claims are not directed to funding or final volumes.
On p. 4-5, the affidavit describes the advantages of the claimed method and discussed the Malik et al. (2022) reference attached.
The arguments begin on p. 6, point 25. The affidavit contends that the Office overlooks the fact that Warnock includes a column purification step, but glycosylated the antibodies in a large volume rather than on the column as instantly claimed. Butler points to p. 6, lines 4-11 of the specification for providing that an affinity ligand bound mAb was not previously thought to be accessible in a manner that would allow tailored enzymatic modification wherein the method could be easily integrated into an antibody purification process thereby providing a novel, efficient and cost-effective process for antibody glycan modification. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Note that Fulton was cited (in part) for describing a rapid and cost-effective method of deglycosylating target glycoproteins using a solid phase containing an affinity ligand; see abstract. See para. 25 and 26 which discloses that Fulton’s method combines a selective purification and immobilization step which facilitates the isolation of a glycoprotein from a sample which can be glycosylated while still immobilized on a solid support. 
See point 27 of the affidavit for providing the following: “Furthermore, as discussed in the previous response, it is even more surprising for Protein A and Protein G because the binding site is in the CH2 domain, very close to the covalent binding site of the glycan. Thus the expectation would be of molecular interference such that the enzymes would not be able to access the glycan site. This is discussed in greater detail below.”
It is noted that Fulton discloses the use of Protein A and Protein G; see para. 32, 40 and 41. The combined art meets the limtations of the claimed method. 
See MPEP 2112 [R-3]. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DIS-COVERY OF A NEW PROPERTY
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
See p. 6, point 28 for “Regarding Fulton”. Butler notes that Fulton describes the release of glycans using an amidase or an endoglycosidase. Butler goes into detail describing the enzymes involved in glycosylation. See point 30, p. 7 which provides that the removal of glycan can be easily achieved while it is more difficult to add to add terminal sugar moieties as they require activated sugars and specific enzymes.
In response, enzymes involved in glycosylation as well as the required activated sugars were described by Warnock, the primary reference of the 103 rejection. Fulton was cited for teaching the use of an affinity ligand bound antibody. 
The affidavit provides that prior to the claimed method, there were several papers which showed that the glycan within the CH2 domain of an antibody is confined to a pocket within the protein structure, suggesting that there would be difficulty in enabling a large glycosylation enzyme to access the glycan and particularly if the CH2 domain was bound to an affinity ligand in a column; see p. 7, point 31. Point 32, p. 7-8 describes the different teachings for support. 
In response, the combined teachings of the prior art meet the limitations of the claimed method, including the use of the Protein A column, glycosylation of antibodies, etc. Thus, it would be expected for the same outcome to occur, including observing that the glycan is accessible to “certain specific glycosylation enzymes”; see point 31. Also, see MPEP 2112 [R-3]. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DIS-COVERY OF A NEW PROPERTY.
Point 33 provides that the claimed method of glycoengineering involves the use of a sequence of glycosidase and glycosyltransferase enzymes added to a pre-determined modification. An example is provided in the preparation of IgG using neuraminidase to remove sialic acid followed by the addition of beta(1,4) galactosyltransferase with UDP-Gal and the addition of alpha 2,6 sialyltransferase with activated sugar. 
In response, this argument in view of “pre-determined modification” or any specific sequence of enzyme treatment is not commensurate in scope with the claimed method. Note that the instant claims are nebulous in view of such pre-determined modification or specific sequence of enzyme treatment. 
See point 34 which discloses that Fulton describes the removal of glycan from an attached protein which process is simpler than the addition of specific monosaccharides. Butler points to various references for support.
In response, the addition of glycans as well as the enzymes which allow such reactions are taught by the prior art; see Warnock. 
The arguments set forth by the affidavit (and arguments by Applicant) are not found persuasive and the rejection is maintained. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648